DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/05/2020 which amended claims 1 and 4-18 and cancelled claim 3. Claims 1 and 4-18 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2016/0337625).
Regarding Claim 1, Nakamura teaches a projector (Figure 1; Projection-Type Display Device 1000) for projecting an image on an object (Figure 1; Projection Screen 1100) in a focus-free manner (see Paragraphs [0038] and [0043]; wherein the projection-type display device 1000 projects a bright and beautiful image using a laser 
a transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) that forms a two-dimensional pattern for defining the image (see Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information such that outputted display light is projected onto the projection screen 1100 by the projection lens 1014, wherein the projected image is inherently has a height and width i.e. two-dimensions); and 
a laser light source (Figure 1; Light Source 1002)  that irradiates the transmissive spatial light modulator with laser light (see Figure 1 and Paragraph [0037]; wherein the light source 1002 is responsible for emitting the white light which is split into the red, green and blue beams incident on liquid crystal device 100);
wherein the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) generates a bundle of a plurality of light beams (Figure 6; Red Beam (R), the Green Beam (G), and the Blue Beam (B)), having a spatial intensity distribution of the two-dimensional pattern (see Figures 1 and 6), from the laser light (see Figures 1 and 6), the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) comprises a liquid crystal layer (Figure 6; Liquid Crystal Layer 50), a pair of transparent substrates (Figure 6; Substrate 10 and Substrate 20) sealing the liquid crystal layer (see Figure 6 and Paragraph [0068]; wherein the liquid crystal layer 50 is sealed/sandwiched between substrates 10 and 20), a plurality of pixel electrodes (Figure 6; Pixel Electrode 
wherein the projector (Figure 1; Projection-Type Display Device 1000) causes the plurality of light beams generated by the transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) to fall on the object (see Figure 1 and Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam 
wherein the transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) modulates an amplitude of laser light in units of pixels (see Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information i.e. in units of pixels).
Regarding Claim 4, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura further teaches the transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) changes a light transmittance of each of the openings in response to a driving signal (see Figures 7-9 and Paragraphs [0080]-[0081]; wherein it is disclosed that the transmittance of the respective opening portions may be varied or adjusted by making adjustments to the desired opening portion percentage).
Regarding Claim 10, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura further teaches a projection magnification adjustment lens (Figure 1; Projection Lens 1014) located between the object (Figure 1; Projection Screen 1100) and the transmissive spatial light modulator (see Figure 1 and Paragraph [0037]; wherein the projection lens 1014 is disposed between the screen 1100 and the liquid crystal device 100 and is configured to magnify and project display light).
Regarding Claim 12, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura further teaches a beam shaping lens (Figure 1; Superimposing lens 1009) located between the transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) and the laser light source (see Figure 1; wherein the superimposing lens 1009 is located between the liquid crystal device 100 and the light source 1002 and is optically designed in such a way as to cause superimposed linear polarized light to enter the display area of the liquid crystal device 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2016/0337625) as applied to claim 1, in view of Kapellner et al (US 2004/0239880; hereinafter referred to as Kapellner).
Regarding Claim 5, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura does not expressly disclose that the laser light emitted from the laser light source is incident on the transmissive spatial light modulator while enlarging a cross-section thereof perpendicular to an optical axis thereof; and an angle at which the light beam is output from each of the openings of the transmissive spatial light modulator is constant for each of the openings regardless of the two-dimensional pattern.
Kapellner discloses a projector (Figure 1; Projecting Device 1) for projecting an image on an object (see Figure 1; Paragraph [0054]), 
the projector (Figure 1; Projecting Device 1) comprising: 
a transmissive spatial light modulator (Figure 1; SLM Unit 12) that forms a two-dimensional pattern for defining the image (see at least Paragraph [0051]; wherein it is disclosed that the SLM Unit 12 comprises a two-dimensional array of active cells and wherein one of ordinary skill in the art would recognize that a two-dimensional image would likewise be produced thereby); and 
a laser light source (Figure 1; Light Source 2) that irradiates the transmissive spatial light modulator (Figure 1; SLM Unit 12) with laser light (see Figure 1 and Paragraphs [0047]-[0048]); 
wherein the projector (Figure 1; Projecting Device 1) causes the plurality of light beams generated by the transmissive spatial light modulator (Figure 1; SLM Unit 12) to fall on the object (see Figure 1), thereby forming an array of irradiation points on the object (see Figure 1), wherein the transmissive spatial light modulator (Figure 1; SLM Unit 12) includes a plurality of openings (Figure 3A; Cells 42) respectively transmitting the plurality of light beams (see Figure 3A and Paragraph [0058]), and 
outputs one of the light beams from each one of the openings (see Paragraph [0058]), 
wherein the laser light emitted from a laser light source (Figure 1; Light Source 2) is incident on the transmissive spatial light modulator (Figure 1; SLM Unit 12) while enlarging a cross-section thereof perpendicular to an optical axis thereof (see Paragraph [0047]; wherein a beam expander 6 is utilized to affect the cross section of the beam 4 to be substantially equal to the size of an active surface), and an angle at which the light beam is output from each of the openings (Figures 4A and 4B; Cells 42) of the transmissive spatial light modulator is constant for each of the openings regardless of the two-dimensional pattern (see Figures 4A and 4B; wherein the light beams output from each of the cells 42 are constant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura such that the laser light emitted from the laser light source is incident on the spatial light modulator while enlarging a cross-section thereof perpendicular to an optical axis thereof, and an angle at which the light beam is output from each of the openings of the spatial light 
Regarding Claim 6, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura does not expressly disclose that the transmissive spatial light modulator comprises a polarizer film only on a side on which the plurality of light beams are output; and a polarization transmission axis of the polarizer film is perpendicular to a polarization direction of the laser light when the laser light is incident on the transmissive spatial light modulator.
Kapellner discloses a projector (Figure 1; Projecting Device 1) for projecting an image on an object (see Figure 1; Paragraph [0054]), 
the projector (Figure 1; Projecting Device 1) comprising: 
a transmissive spatial light modulator (Figure 1; SLM Unit 12) that forms a two-dimensional pattern for defining the image (see at least Paragraph [0051]; wherein it is disclosed that the SLM Unit 12 comprises a two-dimensional array of active cells and wherein one of ordinary skill in the art would recognize that a two-dimensional image would likewise be produced thereby); and 
a laser light source (Figure 1; Light Source 2) that irradiates the transmissive spatial light modulator (Figure 1; SLM Unit 12) with laser light (see Figure 1 and Paragraphs [0047]-[0048]); 
wherein the projector (Figure 1; Projecting Device 1) causes the plurality of light beams generated by the transmissive spatial light modulator (Figure 1; SLM Unit 12) to fall on the object (see Figure 1), thereby forming an array of irradiation points on the object (see Figure 1), wherein the transmissive spatial light modulator (Figure 1; SLM Unit 12) includes a plurality of openings (Figure 3A; Cells 42) respectively transmitting the plurality of light beams (see Figure 3A and Paragraph [0058]), and 
outputs one of the light beams from each one of the openings (see Paragraph [0058]),
wherein the transmissive spatial light modulator (Figure 5B; SLM 84 and Polarizer 96) includes a polarizer film (Figure 5B; Polarizer 96) only on a side on which the plurality of light beams are output (see Figure 5B and Paragraph [0065]); and 
a polarization transmission axis of the polarizer film (Figure 5B; Polarizer 96) is perpendicular to a polarization direction of the laser light when the laser light is incident on the transmissive spatial light modulator (see Paragraph [0065]; wherein it is disclosed that the polarizer 96 transmits only light with the polarization state identical to that produced by the light source, Thus, only the light portion 92, the polarization of which was not affected by the SLM 84, can pass through the polarizer 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura such that the transmissive spatial light modulator includes a polarizer film only on a side on which the plurality of light beams are output; and a polarization transmission axis of the polarizer film is perpendicular to a polarization direction of the laser light when the laser light is incident on the transmissive spatial light modulator, as taught by Kapellner, because 
Regarding Claim 11, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura does not expressly disclose a microlens array located between the object and the transmissive spatial light modulator.
Kapellner discloses a projector (Figure 1; Projecting Device 1) for projecting an image on an object (see Figure 1; Paragraph [0054]), 
the projector (Figure 1; Projecting Device 1) comprising: 
a transmissive spatial light modulator (Figure 1; SLM Unit 12) that forms a two-dimensional pattern for defining the image (see at least Paragraph [0051]; wherein it is disclosed that the SLM Unit 12 comprises a two-dimensional array of active cells and wherein one of ordinary skill in the art would recognize that a two-dimensional image would likewise be produced thereby); and 
a laser light source (Figure 1; Light Source 2) that irradiates the transmissive spatial light modulator (Figure 1; SLM Unit 12) with laser light (see Figure 1 and Paragraphs [0047]-[0048]); 
wherein the projector (Figure 1; Projecting Device 1) causes the plurality of light beams generated by the transmissive spatial light modulator (Figure 1; SLM Unit 12) to fall on the object (see Figure 1), thereby forming an array of irradiation points on the object (see Figure 1), wherein the transmissive spatial light modulator (Figure 1; SLM Unit 12) includes a plurality of openings (Figure 3A; Cells 42) respectively transmitting the plurality of light beams (see Figure 3A and Paragraph [0058]), and 
outputs one of the light beams from each one of the openings (see Paragraph [0058]), and
a microlens array (Figure 1; Second Lenslet Array 14) located between an object (Figure 1; Screen Surface 26) and a spatial light modulator (Figure 1; SLM Unit 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura by including that a microlens array located between the object and the spatial light modulator, as taught by Kapellner, because doing so would improve the light efficiency of the process (see Kapellner Paragraph [0052]).

Claims 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2016/0337625) as applied to claim 1, in view of Mizushima et al (US 2010/0165307; hereinafter referred to as Mizushima).
Regarding Claim 8, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura further discloses the laser light source (Figure 1; Light Source 1002) comprises a plurality of laser devices including a first laser device oscillating in a first wavelength range and a second laser device oscillating in a second wavelength range (see Paragraph [0038]; wherein it is disclosed that the light source 1002 is comprised of red, green and blue lasers).

Mizushima discloses a projector (Figure 1; Laser Image Display 100) for projecting an image on an object (Figure 1; Paragraph [0126]; wherein the image is projected on screen 10), the projector (Figure 1; Laser Image Display 100) comprising: 
a transmissive spatial light modulator (Figure 1; Modulation Element 7; Paragraph [0129]; wherein it is disclosed that the modulation element 7 is transmissive) that forms a two-dimensional pattern for defining the image (see Paragraph [0129]); and 
a laser light source (Figure 1; Red, Green and Blue Laser Light Sources 1R, 1G and 1B) that irradiates the transmissive spatial light modulator (Figure 1; Modulation Element 7) with laser light (see Figure 1), wherein 
the laser light source (Figure 1; Red, Green and Blue Laser Light Sources 1R, 1G and 1B) comprises a plurality of laser devices including a first laser device (Figure 1; Red Laser Light Source 1R) oscillating in a first wavelength range (see Paragraph [0127]) and a second laser device (Figure 1; Green Laser Light Source 1G) oscillating in a second wavelength range (see Paragraph [0127]); and
the laser light source (Figure 1; Red, Green and Blue Laser Light Sources 1R, 1G and 1B) sequentially irradiates the transmissive spatial light modulator (Figure 1; Modulation Element 7) with laser light in different wavelength ranges (see Paragraph [0127]; wherein it is disclosed that the laser light sources 1R, 1G, and 1B sequentially emit the laser in time series).

Regarding Claim 13, Nakamura teaches the limitations of claim 1 as detailed above.
Nakamura does not expressly disclose that the laser light source comprises a semiconductor laser device emitting the laser light, the semiconductor laser device comprises a semiconductor multilayer structure having an end face including a light emission region emitting the laser light, and the light emission region has a size in a fast-axis direction parallel to a layer-layer-stacking direction of the semiconductor multilayer structure and a size in a slow-axis direction perpendicular to the layer-layer-stacking direction; and the laser light emitted from the semiconductor laser device has a shape, at a cross- section perpendicular to the optical axis thereof, in which a size in the fast-axis direction is larger than a size in the slow-axis direction, and the laser light having the shape irradiates the transmissive spatial light modulator.
Mizushima discloses a projector (Figure 1; Laser Image Display 100) for projecting an image on an object (Figure 1; Paragraph [0126]; wherein the image is projected on screen 10), the projector (Figure 1; Laser Image Display 100) comprising: 
a transmissive spatial light modulator (Figure 1; Modulation Element 7; Paragraph [0129]; wherein it is disclosed that the modulation element 7 is transmissive) that forms a two-dimensional pattern for defining the image (see Paragraph [0129]); and 
a laser light source (Figure 1; Red, Green and Blue Laser Light Sources 1R, 1G and 1B) that irradiates the transmissive spatial light modulator (Figure 1; Modulation Element 7) with laser light (see Figure 1), 
wherein the laser light source (Figure 1; Red, Green and Blue Laser Light Sources 1R, 1G and 1B) comprises a semiconductor laser device (Figure 11; Laser Light Source 1R) emitting the laser light (see Figure 1),
the semiconductor laser device (Figure 11; Laser Light Source 1R) comprises a semiconductor multilayer structure (see Paragraph [0220]; wherein it is disclosed that the semiconductor laser element generally has a layered configuration in which at least clad layer/active layer 1101/clad layer are stacked on a substrate) having 
an end face including a light emission region emitting the laser light (see Figure 11 and Paragraph [0220]; wherein it is disclosed that the laser light is emitted from the end face of the active layer 1101), and the light emission region has a size in a fast-axis direction (Figure 11; Thickness Direction of Active Layer 1105) parallel to a layer-layer-stacking direction of the semiconductor multilayer structure and a size in a slow-axis direction (Figure 11; Width Direction 1107) perpendicular to the layer-layer-stacking direction (see Figure 11; wherein the light emission region has a size in a thickness direction of active layer 1105 and width direction 1107); and 
the laser light emitted from the semiconductor laser device (Figure 11; Laser Light Source 1R) has a shape, at a cross-section perpendicular to the optical axis thereof, in which a size in the fast-axis direction is larger than a size in the slow-axis direction (see Paragraph [0220]; wherein it is disclosed that a laser light having an elliptical shape long in the thickness direction 1105 of the active layer is used), and the laser light having the shape irradiates the transmissive spatial light modulator (see Paragraphs [0223]-[0224]; wherein the laser light is configured to match the effective surface of the modulation element 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura such that the laser light source comprises a semiconductor laser device emitting the laser light, the semiconductor laser device comprises a semiconductor multilayer structure having an end face including a light emission region emitting the laser light, and the light emission region has a size in a fast-axis direction parallel to a layer-layer-stacking direction of the semiconductor multilayer structure and a size in a slow-axis direction perpendicular to the layer-layer-stacking direction; and the laser light emitted from the semiconductor laser device has a shape, at a cross- section perpendicular to the optical axis thereof, in which a size in the fast-axis direction is larger than a size in the slow-axis direction, and the laser light having the shape irradiates the transmissive spatial light modulator, as taught by Mizushima, because doing so would allow for illumination laser light to be made uniform without loss (see Mizushima Paragraph [0221]).
Regarding Claim 14, Nakamura as modified by Mizushima discloses the limitations of claim 13 as detailed above.
Mizushima further discloses an irradiation region, on the transmissive spatial light modulator (Figure 11; Modulation Element 7), irradiated with the laser light has a first size in a first direction (Figure 11; Long Side Direction 1109) and a second size in a second direction perpendicular to the first direction (see Figure 11; wherein the second direction is the vertical direction), and the first size is larger than the second size (see Figure 11 and Paragraph [0219]; wherein the modulation element 7 has a rectangular shape with a long side in the direction 1109 and the shorter side in the vertical/up and down direction); and 
the fast-axis direction (Figure 11; Thickness Direction of Active Layer 1105) of the semiconductor laser device (Figure 11; Laser Light Source 1R) is aligned with the first direction of the irradiation region (see Paragraph [0219]; wherein it is disclosed that the long side direction 1109 of the effective surface of the modulation element with rectangular effective surface and a thickness direction 1105 of an active layer of the semiconductor laser are preferably parallel to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura such that an irradiation region, on the transmissive spatial light modulator, irradiated with the laser light has a first size in a first direction and a second size in a second direction perpendicular to the first direction, and the first size is larger than the second size; and the fast-axis direction of the semiconductor laser device is aligned with the first direction of the irradiation region, as taught by Mizushima, because doing so would allow for .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al (US 2009/0195707; hereinafter referred to as Mizushima ‘707) in view of Nakamura (US 2016/0337625).
Regarding Claim 15, Mizushima ‘707 discloses a projector (Figure 7; Laser Picture Formation Device 200) for projecting an image on an object (Figure 7; Screen 10) in a focus-free manner (see Figure 7), the projector (Figure 7; Laser Picture Formation Device 200) comprising: 
a plurality of transmissive spatial light modulators (Figure 7; Modulation Elements 1071, 1072 and 1073) each forming a two-dimensional pattern for defining the image (see Figure 7 and Paragraph [0137]; wherein the modulation elements 1071, 1072 and 1073 are described as two-dimensional modulation elements); and 
a plurality of laser light source (Figure 7; Red, Green and Blue Laser Light Sources 101R, 101G and 101B) that respectively irradiate the plurality of transmissive spatial light modulators (Figure 7; Modulation Elements 1071, 1072 and 1073) with laser light in different wavelength ranges (see Figure 7 and Paragraph [0137]);
wherein the plurality of transmissive spatial light modulators (Figure 7; Modulation Elements 1071, 1072 and 1073) each generate a bundle of a plurality of light beams (see Figure 7), having a spatial intensity distribution of the two-dimensional pattern (see Figure 7 and Paragraph [0137]; wherein it is inherent that two-dimensional video image modulation elements 1071-1073 produce two-dimensional images), from 
wherein the projector (Figure 7; Laser Picture Formation Device 200) causes the plurality of light beams generated by each of the plurality of transmissive spatial light modulators (Figure 7; Modulation Elements 1071, 1072 and 1073) to fall on the object (see Figure 7; wherein the plurality of light beams produced by the laser picture formation device 200 fall on the screen 10), thereby forming an array of irradiation points on the object (see Figure 7 and Paragraph [0137]), the arrays of irradiation points forming an image including pixels in accordance with the two-dimensional patterns (see Figure 7 and Paragraph [0137]), with the irradiation points of each of the arrays corresponding one to one to the pixels (see Figure 7 and Paragraph [0137]; wherein it is inherent that a one to one ratio is used due to the absence of a “pixel shifting” device located downstream of the modulation elements 1071, 1072 and 1073); wherein the plurality of transmissive spatial light modulators (Figure 7; Modulation Elements 1071, 1072 and 1073) each modulates an amplitude of laser light in units of pixels (see Paragraph [0137]).
Mizushima ‘707 does not expressly disclose a pair of transparent substrates sealing the liquid crystal layer, a plurality of pixel electrodes arranged in a matrix on one of the pair of transparent substrates, and a counter electrode on another one of the pair of transparent substrates, the plurality of pixel electrodes faces the counter electrode, the plurality of pixel electrodes and the counter electrode are configured to regulate an 
Nakamura discloses a projector (Figure 1; Projection-Type Display Device 1000) for projecting an image on an object (Figure 1; Projection Screen 1100) in a focus-free manner (see Paragraphs [0038] and [0043]; wherein the projection-type display device 1000 projects a bright and beautiful image using a laser as the light source), the projector (Figure 1; Projection-Type Display Device 1000) comprising:
a transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) that forms a two-dimensional pattern for defining the image (see Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information such that outputted display light is projected onto the projection screen 1100 by the projection lens 1014, wherein the projected image is inherently has a height and width i.e. two-dimensions); and 
a laser light source (Figure 1; Light Source 1002)  that irradiates the transmissive spatial light modulator with laser light (see Figure 1 and Paragraph [0037]; wherein the light source 1002 is responsible for emitting the white light which is split into the red, green and blue beams incident on liquid crystal device 100);
wherein the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) generates a bundle of a plurality of light beams (Figure 6; Red Beam (R), the Green Beam (G), and the Blue Beam (B)), having a spatial intensity distribution of the two-dimensional pattern (see Figures 1 and 6), from the laser light (see Figures 1 and 6), the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) comprises a liquid crystal layer (Figure 6; Liquid Crystal Layer 50), a pair of transparent substrates (Figure 6; Substrate 10 and Substrate 20) sealing the liquid crystal layer (see Figure 6 and Paragraph [0068]; wherein the liquid crystal layer 50 is sealed/sandwiched between substrates 10 and 20), a plurality of pixel electrodes (Figure 6; Pixel Electrode 15) arranged in a matrix on one of the pair of transparent substrates (see Figure 6; wherein the pixel electrode 15 is arranged in a matrix on substrate 10 in the form of pixel electrodes 15R, 15B and 15G), and a counter electrode (Figure 6; Substrate 25) on another one of the pair of transparent substrates (see Paragraph [0057]; wherein it is disclosed that the substrate 25 is a common electrode provided on substrate 20 opposite the pixel electrode 15), the plurality of pixel electrodes (Figure 6; Pixel Electrode 15) faces the counter electrode (see Figure 6 and Paragraph [0057]; wherein it is disclosed that the substrate 25 is a common electrode provided on substrate 20 opposite the pixel electrode 15), the plurality of pixel electrodes (Figure 6; Pixel Electrode 15) and the counter electrode (Figure 6; Substrate 25) are configured to regulate an alignment of liquid crystal molecules in the liquid crystal layer in a desired direction (see Paragraph [0057]), the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) comprises a plurality of openings (Figure 6; First, Second and Third Opening Portions 17a, 17b and 17c) respectively transmitting the plurality of light beams (see Paragraph [0050]), and outputs only one of the light beams from each one of the openings (see Paragraph [0050]; wherein it is disclosed that first opening portion 17a allows the green beam (G) to pass therethrough, second opening portion 17b allows the blue beam (B) to pass therethrough and third opening portion 17c allows the red beam (R) to pass therethrough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the transmissive spatial light modulator of Mizushima ‘707 such that a pair of transparent substrates sealing the liquid crystal layer, a plurality of pixel electrodes arranged in a matrix on one of the pair of transparent substrates, and a counter electrode on another one of the pair of transparent substrates, the plurality of pixel electrodes faces the counter electrode, the plurality of pixel electrodes and the counter electrode are configured to regulate an alignment of liquid crystal molecules in the liquid crystal layer in a desired direction, the transmissive spatial light modulator comprises a plurality of openings respectively transmitting the plurality of light beams, and outputs only one of the light beams from each one of the openings, based upon the teachings of Nakamura, because doing so would make it is possible to provide an electronic apparatus that is capable of performing bright and beautiful color display with a reduced risk of the mixture of the different color beams (see Nakamura Paragraphs [0011] and [0016]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2016/0337625) in view of Mizushima et al (US 2010/0165307; hereinafter referred to as Mizushima).
Regarding Claim 16, Nakamura discloses a projector (Figure 1; Projection-Type Display Device 1000) for projecting an image on an object (Figure 1; Projection Screen 1100) in a focus-free manner (see Paragraphs [0038] and [0043]; wherein the projection-type display device 1000 projects a bright and beautiful image using a laser as the light source), the projector (Figure 1; Projection-Type Display Device 1000) comprising:
a transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) that forms, on a light modulation region, a two-dimensional pattern for defining the image (see Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information such that outputted display light is projected onto the projection screen 1100 by the projection lens 1014, wherein the projected image is inherently has a height and width i.e. two-dimensions); and 
one or a plurality of laser devices (Figure 1; Light Source 1002) that irradiates the light modulation region of the transmissive spatial light modulator with laser light (see Figure 1 and Paragraph [0037]; wherein the light source 1002 is responsible for emitting the white light which is split into the red, green and blue beams incident on liquid crystal device 100);
wherein the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) generates a bundle of a plurality of light beams (Figure 6; Red Beam (R), the Green Beam (G), and the Blue Beam (B)), having a spatial intensity distribution of the two-dimensional pattern (see Figures 1 and 6), from the laser light (see Figures 1 and 
wherein the projector (Figure 1; Projection-Type Display Device 1000) causes the plurality of light beams generated by the transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) to fall on the object (see Figure 1 and Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information, and outputs the result of said optical modulation as display light, wherein the outputted display light is projected with magnification by the projection lens 1014 onto projection screen 1100), thereby forming an array of irradiation points on the object (see Figure 1 and Paragraph [0037]), the array of irradiation points forming an image including pixels in accordance with the two-dimensional pattern (see Figure 1 and Paragraph [0037]), the irradiation points corresponding one to one to the pixels (see Figure 1 and Paragraph [0037]; wherein it is inherent that a one to one ratio is used due to the absence of a “pixel shifting” device located downstream of the liquid crystal device 100); 
wherein the transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) modulates an amplitude of laser light in units of pixels (see Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information i.e. in units of pixels).

Mizushima discloses a projector (Figure 1; Laser Image Display 100) for projecting an image on an object (Figure 1; Paragraph [0126]; wherein the image is projected on screen 10), 
the projector (Figure 1; Laser Image Display 100) comprising: 
a transmissive spatial light modulator (Figure 1; Modulation Element 7; Paragraph [0129]; wherein it is disclosed that the modulation element 7 is transmissive) that forms, on a light modulation region, a two-dimensional pattern for defining the image (see Paragraph [0129]); and 
one or a plurality of semiconductor laser devices (Figure 1; Red, Green and Blue Laser Light Sources 1R, 1G and 1B) that irradiates the light modulation region of the spatial light modulator (Figure 1; Modulation Element 7) with laser light (see Figure 1), 
wherein the one or the plurality of semiconductor laser devices (Figure 11; Red Laser Light Source 1R) are all located such that a semiconductor layer-layer-stacking direction (Figure 11; Thickness Direction of Active Layer 1105) thereof is perpendicular to a minimum size direction of the light modulation region of the spatial light modulator (see Figure 11; wherein the thickness direction of active layer 1105 is perpendicular to the vertical size direction of modulation element 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura such that the one .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2016/0337625) as modified by Mizushima et al (US 2010/0165307; hereinafter referred to as Mizushima) as applied to claim 16, in view of Kapellner et al (US 2004/0239880; hereinafter referred to as Kapellner).
Regarding Claim 17, Nakamura as modified by Mizushima discloses the limitations of claim 16 as detailed above.
Nakamura as modified by Mizushima does not expressly disclose that the laser light emitted from the semiconductor laser device(s) is incident on the light modulation region of the transmissive spatial light modulator while enlarging a cross-section thereof perpendicular to an optical axis thereof.
Kapellner discloses a projector (Figure 1; Projecting Device 1) for projecting an image on an object (see Figure 1; Paragraph [0054]), 
the projector (Figure 1; Projecting Device 1) comprising: 
a transmissive spatial light modulator (Figure 1; SLM Unit 12) that forms, on a light modulation region, a two-dimensional pattern for defining the image (see at least Paragraph [0051]; wherein it is disclosed that the SLM Unit 12 comprises a two-dimensional array of active cells and wherein one of ordinary skill in the art would recognize that a two-dimensional image would likewise be produced thereby); and 
one or a plurality of semiconductor laser devices (Figure 1; Light Source 2) that irradiate the light modulation region of the transmissive spatial light modulator (Figure 1; SLM Unit 12) with laser light (see Figure 1 and Paragraphs [0047]-[0048]), wherein the laser light emitted from the semiconductor laser device (Figure 1; Light Source 2) is incident on the light modulation region of the transmissive spatial light modulator (Figure 1; SLM Unit 12) while enlarging a cross-section thereof perpendicular to an optical axis thereof (see Paragraph [0047]; wherein a beam expander 6 is utilized to affect the cross section of the beam 4 to be substantially equal to the size of an active surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura as modified by Mizushima such that the laser light emitted from the semiconductor laser device(s) is incident on the light modulation region of the transmissive spatial light modulator while enlarging a cross-section thereof perpendicular to an optical axis thereof, as taught by Kapellner, because doing so would predictably increase light use efficiency.
Regarding Claim 18, Nakamura as modified by Mizushima and Kapellner discloses the limitations of claim 16 as detailed above.
Nakamura as modified by Mizushima does not expressly disclose that the transmissive spatial light modulator comprises a polarizer film on a side on which the plurality of light beams are output; and a polarization transmission axis of the polarizer film is perpendicular to the minimum size direction of the light modulation region.
Kapellner discloses a projector (Figure 1; Projecting Device 1) for projecting an image on an object (see Figure 1; Paragraph [0054]), 
the projector (Figure 1; Projecting Device 1) comprising: 
a transmissive spatial light modulator (Figure 1; SLM Unit 12) that forms, on a light modulation region, a two-dimensional pattern for defining the image (see at least Paragraph [0051]; wherein it is disclosed that the SLM Unit 12 comprises a two-dimensional array of active cells and wherein one of ordinary skill in the art would recognize that a two-dimensional image would likewise be produced thereby); and 
one or a plurality of semiconductor laser devices (Figure 1; Light Source 2) that irradiate the light modulation region of the transmissive spatial light modulator (Figure 1; SLM Unit 12) with laser light (see Figure 1 and Paragraphs [0047]-[0048]), 
wherein the transmissive spatial light modulator (Figure 5B; SLM 84 and Polarizer 96) includes a polarizer film (Figure 5B; Polarizer 96) on a side on which the plurality of light beams are output (see Figure 5B and Paragraph [0065]); and 
a polarization transmission axis of the polarizer film (Figure 5B; Polarizer 96) is perpendicular to the minimum size direction of the light modulation region (see Paragraph [0065]; wherein it is disclosed that the polarizer 96 transmits only light with the polarization state identical to that produced by the light source. That is, only the light portion 92, the polarization of which was not effected by the SLM 84, can pass through the polarizer 96. This disclosure satisfies the claim language based upon the interpretation provided in Paragraph [0149] of the published instant application which states that in the event the transmission axis of the polarizer film provided on the light output side is perpendicular to the polarization direction of the laser light 30 when the laser light 30 is incident on the spatial light modulator 20, the transmission axis of the polarizer film provided on the light output side is also perpendicular to the minimum size direction of the light modulation region 20T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Nakamura as modified by Mizushima such the transmissive spatial light modulator includes a polarizer film on a side on which the plurality of light beams are output; and a polarization transmission axis of the polarizer film is perpendicular to the minimum size direction of the light modulation region, as taught by Kapellner, because doing so would increase the optical efficiency of the optical path (see Kapellner Paragraph [0065]).

Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2010/0259726) in view of Nakamura (US 2016/0337625; hereinafter referred to as Nakamura ‘625).
Regarding Claim 1, Nakamura discloses a projector (Figure 1; Display Apparatus 1) for projecting an image on an object in a focus-free manner (see Figure 1 and Paragraph [0047]; wherein it is disclosed that the display apparatus 1 is for projecting image light on a screen S to display an image), the projector (Figure 1; Display Apparatus 1) comprising: a transmissive spatial light modulator (Figure 1; Light Modulation Device 2) that forms a two-dimensional pattern for defining the image (see Figure 1 and Paragraph [0049]); and 

wherein the transmissive spatial light modulator (Figure 1; Light Modulation Device 2) generates a bundle of a plurality of light beams (see Figure 1 and Paragraph [0049]), having a spatial intensity distribution of the two-dimensional pattern, from the laser light (see Figure 1 and Paragraph [0049]), the transmissive spatial light modulator (Figure 3; Light Modulation Device 2) comprises a liquid crystal layer (Figure 3; Liquid Crystal Layer 222), a pair of transparent substrates (Figure 3; Substrate 211 and Substrate 221) sealing the liquid crystal layer (see Figure 3), a plurality of pixel electrodes (Figure 3; Pixel Electrodes 223) arranged in a matrix on one of the pair of transparent substrates (see Figure 3; wherein the pixel electrodes 223 are arranged in a matrix on substrate 221), and a counter electrode (Figure 3; Common Electrode 224) on another one of the pair of transparent substrates (see Figure 3; wherein the common electrode is on the substrate 211), the plurality of pixel electrodes (Figure 3; Pixel Electrodes 223) faces the counter electrode (see Figure 3; wherein the pixel electrodes 223 face the common electrode 224), the plurality of pixel electrodes (Figure 3; Pixel Electrodes 223) and the counter electrode (Figure 3; Common Electrode 224) are configured to regulate an alignment of liquid crystal molecules in the liquid crystal layer (Figure 3; Liquid Crystal Layer 222) in a desired direction (see Paragraphs [0073]-[0074]); 
wherein the projector (Figure 1; Display Apparatus 1) causes the plurality of light beams generated by the transmissive spatial light modulator (Figure 1; Light Modulation Device 2) to fall on the object (see Figure 1 and Paragraphs [0047] and [0049]; wherein 
wherein the transmissive spatial light modulator (Figure 1; Light Modulation Device 2) modulates an amplitude of laser light in units of pixels (see Paragraph [0049]).
Nakamura does not expressly disclose that the transmissive spatial light modulator comprises a plurality of openings respectively transmitting the plurality of light beams, and outputs only one of the light beams from each one of the openings.
Nakamura ‘625 discloses a projector (Figure 1; Projection-Type Display Device 1000) for projecting an image on an object (Figure 1; Projection Screen 1100) in a focus-free manner (see Paragraphs [0038] and [0043]; wherein the projection-type display device 1000 projects a bright and beautiful image using a laser as the light source), the projector (Figure 1; Projection-Type Display Device 1000) comprising:
a transmissive spatial light modulator (Figure 1; Liquid Crystal Device 100) that forms a two-dimensional pattern for defining the image (see Paragraph [0037]; wherein it is disclosed that the liquid crystal device 100 modulates each of the red beam (R), the green beam (G), and the blue beam (B), which come in at respective angles that are different from one another, optically on the basis of image information such that outputted display light is projected onto the projection screen 1100 by the projection lens 1014, wherein the projected image is inherently has a height and width i.e. two-dimensions); and 
a laser light source (Figure 1; Light Source 1002)  that irradiates the transmissive spatial light modulator with laser light (see Figure 1 and Paragraph [0037]; wherein the light source 1002 is responsible for emitting the white light which is split into the red, green and blue beams incident on liquid crystal device 100);
wherein the transmissive spatial light modulator (Figure 6; Liquid Crystal Device 100) comprises a plurality of openings (Figure 6; First, Second and Third Opening Portions 17a, 17b and 17c) respectively transmitting the plurality of light beams (see Paragraph [0050]), and outputs only one of the light beams from each one of the openings (see Paragraph [0050]; wherein it is disclosed that first opening portion 17a allows the green beam (G) to pass therethrough, second opening portion 17b allows the blue beam (B) to pass therethrough and third opening portion 17c allows the red beam (R) to pass therethrough).

Regarding Claim 7, Nakamura as modified by Nakamura ‘625 discloses the limitations of claim 1 as detailed above.
Nakamura further discloses the laser light source (Figure 1; Light Source 31) comprises includes a plurality of laser devices including a first laser device oscillating in a first wavelength range and a second laser device oscillating in a second wavelength range (see Paragraph [0091]; wherein it is disclosed that the light source 31 is a laser diode that may include two or more light sources each of which emitting light with a wavelength differing from the others), and a wavelength range of the laser light comprises includes the first wavelength range and the second wavelength range (see Paragraph [0091]; wherein it is disclosed that the light source 31 is a laser diode that may include two or more light sources each of which emitting light with a wavelength differing from the others); and the transmissive spatial light modulator (Figure 3; Light Modulation Device 2) comprises includes a color filter array (Figure 3; Wavelength Selecting Sections 212R, 212G and 212B) selectively transmitting light in a different wavelength range at a different position in the color filter array (see Figure 3 and Paragraph [0054]; wherein the wavelength selecting sections 212R, 212G and 212B are 
Regarding Claim 9, Nakamura as modified by Nakamura ‘625 discloses the limitations of claim 7 as detailed above.
Nakamura further discloses the plurality of laser devices (Figure 1; Light Source 31) comprises include a third laser device oscillating in a third wavelength range (see Paragraph [0091]; wherein it is disclosed that the light source 31 is a laser diode that may include two or more light sources each of which emitting light with a wavelength differing from the others).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9, filed 11/05/2020, with respect to the 112b rejection of claims 1 and 3-18 have been fully considered and are persuasive. The 112b rejections of claims 1 and 3-18 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882